United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  January 24, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60126
                          Summary Calendar


ASTER MARIA NOOR MASIH,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 537 679
                        --------------------

Before JONES, BARKSDALE and PRADO, Circuit Judges.

PER CURIAM:*

     Aster Maria Noor Masih petitions for review of an order by

the Board of Immigration Appeals (BIA) affirming the decision of

the Immigration Judge (IJ) to deny her application for asylum and

withholding of removal under the Immigration and Nationality Act

and her claim for withholding of removal under the Convention

Against Torture (CAT).    Noor argues that the IJ erred in finding

that her testimony was not credible.    She argues further that she

is entitled to asylum and withholding of removal because she will



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-60126
                                  -2-

be subjected to persecution and torture based on her religious

beliefs and activities if she is returned to Pakistan.

     Where, as here, the BIA summarily affirms without opinion

and essentially adopts the IJ’s decision, we review the IJ’s

decision.   See Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir.

2002).   The IJ articulated cogent reasons, supported by

substantial evidence in the record, for rejecting Noor’s

testimony as lacking credibility.     See Chun v. INS, 40 F.3d 76,

79 (5th Cir. 1994).     The record does not compel reversal of the

IJ’s adverse credibility determination and his concomitant

determination that Noor has not carried her burden of proving her

entitlement to asylum, withholding of removal, or relief under

the CAT.    See Efe, 293 F.3d at 907; Girma v. INS, 283 F.3d 664,

666-67 (5th Cir. 2002).

     Because the IJ’s finding that Noor’s testimony was not

credible is sufficient grounds for affirming the BIA’s decision,

we need not reach the IJ’s alternative ruling.     See Chun, 40 F.3d

at 79.

     PETITION DENIED.